
	
		IB
		 Union Calendar No. 291
		111th CONGRESS
		2d Session
		H. R. 4805
		[Report No. 111–509, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 10, 2010
			Ms. Matsui (for
			 herself and Mr. Ehlers) introduced the
			 following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the
			 Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			June 22, 2010
			Reported from the
			 Committee on Energy and
			 Commerce with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			June 22, 2010
			Additional sponsors: Ms.
			 Sutton and Ms.
			 Schakowsky
		
		
			June 22, 2010
			 Committee on
			 Financial Services discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be printed
			 
			For text of introduced bill, see copy of bill as
			 introduced on March 10, 2010
		
		
			
		
		A BILL
		To amend the Toxic Substances Control Act
		  to reduce the emissions of formaldehyde from composite wood products, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Formaldehyde Standards for Composite
			 Wood Products Act.
		2.Formaldehyde standards
			 for composite wood products
			(a)AmendmentThe
			 Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended by adding at
			 the end the following:
				
					VIFORMALDEHYDE STANDARDS
				FOR COMPOSITE WOOD PRODUCTS
						601.Formaldehyde
				standards
							(a)DefinitionsIn
				this section:
								(1)Finished good
									(A)In
				generalThe term finished good means any good or
				product (other than a panel) containing—
										(i)hardwood plywood;
										(ii)particleboard; or
										(iii)medium-density
				fiberboard.
										(B)ExclusionsThe
				term finished good does not include—
										(i)any component part or
				other part used in the assembly of a finished good; or
										(ii)any finished good that
				has previously been sold or supplied to an individual or entity that purchased
				or acquired the finished good in good faith for purposes other than resale,
				such as—
											(I)an antique; or
											(II)secondhand
				furniture.
											(2)HardboardThe
				term hardboard has such meaning as the Administrator shall
				establish, by regulation, pursuant to subsection (d).
								(3)Hardwood
				plywood
									(A)In
				generalThe term hardwood plywood means a hardwood
				or decorative panel that is—
										(i)intended for interior
				use; and
										(ii)composed of (as
				determined under the standard numbered ANSI/HPVA HP–1–2009) an assembly of
				layers or plies of veneer, joined by an adhesive with—
											(I)lumber core;
											(II)particleboard
				core;
											(III)medium-density
				fiberboard core;
											(IV)hardboard core;
				or
											(V)any other special core or
				special back material.
											(B)ExclusionsThe
				term hardwood plywood does not include—
										(i)military-specified
				plywood;
										(ii)curved plywood;
				or
										(iii)any other product
				specified in—
											(I)the standard entitled Voluntary
				Product Standard–Structural Plywood and numbered PS 1–07; or
											(II)the standard entitled
				Voluntary Product Standard–Performance Standard for Wood-Based
				Structural-Use Panels and numbered PS 2–04.
											(C)Laminated
				products
										(i)Rulemaking
											(I)In
				generalThe Administrator shall conduct a rulemaking process
				pursuant to subsection (d) that uses all available and relevant information
				from State authorities, industry, and other available sources of such
				information, and analyzes that information to determine, at the discretion of
				the Administrator, whether the definition of the term hardwood
				plywood should exempt engineered veneer or any laminated
				product.
											(II)ModificationThe
				Administrator may modify any aspect of the definition contained in clause (ii)
				before including that definition in the regulations promulgated pursuant to
				subclause (I).
											(ii)Laminated
				productThe term laminated product means a
				product—
											(I)in which a wood veneer is
				affixed to—
												(aa)a particleboard
				platform;
												(bb)a medium-density
				fiberboard platform; or
												(cc)a veneer-core platform;
				and
												(II)that is—
												(aa)a component part;
												(bb)used in the construction
				or assembly of a finished good; and
												(cc)produced by the
				manufacturer or fabricator of the finished good in which the product is
				incorporated.
												(4)Manufactured
				homeThe term manufactured home has the meaning
				given the term in section 3280.2 of title 24, Code of Federal Regulations (as
				in effect on the date of promulgation of regulations pursuant to subsection
				(d)).
								(5)Medium-density
				fiberboardThe term medium-density fiberboard
				means a panel composed of cellulosic fibers made by dry forming and pressing a
				resinated fiber mat (as determined under the standard numbered ANSI
				A208.2–2009).
								(6)Modular
				homeThe term modular home means a home that is
				constructed in a factory in 1 or more modules—
									(A)each of which meet
				applicable State and local building codes of the area in which the home will be
				located; and
									(B)that are transported to
				the home building site, installed on foundations, and completed.
									(7)No-added
				formaldehyde-based resin
									(A)In
				general(i)The term no-added formaldehyde-based
				resin means a resin formulated with no added formaldehyde as part of
				the resin cross-linking structure in a composite wood product that meets the
				emission standards in subparagraph (C) as measured by—
											(I)one test conducted pursuant to test method
				ASTM E-1333-96 (2002) or, subject to clause (ii), ASTM D-6007-02; and
											(II)3 months of routine
				quality control tests pursuant to ASTM D-6007-02 or ASTM D-5582 or such other
				routine quality control test methods as may be established by the Administrator
				through rulemaking.
											(ii)Test results obtained
				under clause (i)(I) or (II) by any test method other than ASTM E-1333-96 (2002)
				must include a showing of equivalence by means established by the Administrator
				through rulemaking.
										(B)InclusionsThe
				term no-added formaldehyde-based resin may include any resin
				made from—
										(i)soy;
										(ii)polyvinyl acetate;
				or
										(iii)methylene
				diisocyanate.
										(C)Emission
				standardsThe following are the emission standards for composite
				wood products made with no-added formaldehyde-based resins under this
				paragraph:
										(i)No higher than 0.04 parts
				per million of formaldehyde for 90 percent of the 3 months of routine quality
				control testing data required under subparagraph (A)(ii).
										(ii)No test result higher
				than 0.05 parts per million of formaldehyde for hardwood plywood and 0.06 parts
				per million for particleboard, medium-density fiberboard, and thin
				medium-density fiberboard.
										(8)Particleboard
									(A)In
				generalThe term particleboard means a panel
				composed of cellulosic material in the form of discrete particles (as
				distinguished from fibers, flakes, or strands) that are pressed together with
				resin (as determined under the standard numbered ANSI A208.1–2009).
									(B)ExclusionsThe
				term particleboard does not include any product specified in the
				standard entitled Voluntary Product Standard–Performance Standard for
				Wood-Based Structural-Use Panels and numbered PS 2–04.
									(9)Recreational
				vehicleThe term recreational vehicle has the
				meaning given the term in section 3282.8 of title 24, Code of Federal
				Regulations (as in effect on the date of promulgation of regulations pursuant
				to subsection (d)).
								(10)Ultra low-emitting
				formaldehyde resin
									(A)In
				general(i)The term ultra low-emitting
				formaldehyde resin means a resin in a composite wood product that meets
				the emission standards in subparagraph (C) as measured by—
											(I)2 quarterly tests conducted pursuant to
				test method ASTM E-1333-96 (2002) or, subject to clause (ii), ASTM D-6007-02;
				and
											(II)6 months of routine
				quality control tests pursuant to ASTM D-6007-02 or ASTM D-5582 or such other
				routine quality control test methods as may be established by the Administrator
				through rulemaking.
											(ii)Test results obtained under clause (i)(I)
				or (II) by any test method other than ASTM E-1333-96 (2002) must include a
				showing of equivalence by means established by the Administrator through
				rulemaking.
										(B)InclusionsThe
				term ultra low-emitting formaldehyde resin may include—
										(i)melamine-urea-formaldehyde
				resin;
										(ii)phenol formaldehyde
				resin; and
										(iii)resorcinol formaldehyde
				resin.
										(C)Emission
				standards
										(i)The Administrator may,
				pursuant to regulations issued under subsection (d), reduce the testing
				requirements for a manufacturer only if its product made with ultra
				low-emitting formaldehyde resin meets the following emission standards:
											(I)For hardwood plywood, no
				higher than 0.05 parts per million of formaldehyde.
											(II)For medium-density
				fiberboard—
												(aa)no higher than 0.06
				parts per million of formaldehyde for 90 percent of 6 months of routine quality
				control testing data required under subparagraph (A)(ii); and
												(bb)no test result higher
				than 0.09 parts per million of formaldehyde.
												(III)For
				particleboard—
												(aa)no higher than 0.05 parts per million of
				formaldehyde for 90 percent of 6 months of routine quality control testing data
				required under subparagraph (A)(ii); and
												(bb)no test result higher
				than 0.08 parts per million of formaldehyde.
												(IV)For thin medium-density
				fiberboard—
												(aa)no higher than 0.08 parts per million of
				formaldehyde for 90 percent of 6 months of routine quality control testing data
				required under subparagraph (A)(ii); and
												(bb)no test result higher
				than 0.11 parts per million of formaldehyde.
												(ii)The Administrator may not, pursuant to
				regulations issued under subsection (d), exempt a manufacturer from third party
				certification requirements unless its product made with ultra low-emitting
				formaldehyde resin meets the following emission standards:
											(I)No higher than 0.04 parts per million of
				formaldehyde for 90 percent of 6 months of routine quality control testing data
				required under subparagraph (A)(ii).
											(II)No test result higher
				than 0.05 parts per million of formaldehyde for hardwood plywood and 0.06 parts
				per million for particleboard, medium-density fiberboard, and thin
				medium-density fiberboard.
											(b)Requirement
								(1)In
				generalExcept as provided in
				an applicable sell-through regulation promulgated pursuant to subsection (d),
				effective beginning on the date that is 180 days after the date of promulgation
				of those regulations, the emission standards described in paragraph (2), shall
				apply to hardwood plywood, medium-density fiberboard, and particleboard sold,
				supplied, offered for sale, or manufactured in the United States.
								(2)Emission
				standardsThe emission standards referred to in paragraph (1),
				based on test method ASTM E-1333-96 (2002), are as follows:
									(A)For hardwood plywood with
				a veneer core, 0.05 parts per million of formaldehyde.
									(B)For hardwood plywood with
				a composite core—
										(i)0.08 parts per million of
				formaldehyde for any period after the effective date described in paragraph (1)
				and before July 1, 2012; and
										(ii)0.05 parts per million of formaldehyde,
				effective on the later of the effective date described in paragraph (1) or July
				1, 2012.
										(C)For medium-density
				fiberboard—
										(i)0.21 parts per million of
				formaldehyde for any period after the effective date described in paragraph (1)
				and before July 1, 2011; and
										(ii)0.11 parts per million of formaldehyde,
				effective on the later of the effective date described in paragraph (1) or July
				1, 2011.
										(D)For thin medium-density
				fiberboard—
										(i)0.21 parts per million of
				formaldehyde for any period after the effective date described in paragraph (1)
				and before July 1, 2012; and
										(ii)0.13 parts per million of formaldehyde,
				effective on the later of the effective date described in paragraph (1) or July
				1, 2012.
										(E)For particleboard—
										(i)0.18 parts per million of
				formaldehyde for any period after the effective date described in paragraph (1)
				and before July 1, 2011; and
										(ii)0.09 parts per million of formaldehyde,
				effective on the later of the effective date described in paragraph (1) or July
				1, 2011.
										(3)Compliance with
				emission standards(A)Compliance with the emission standards
				described in paragraph (2) shall be measured by—
										(i)quarterly tests shall be conducted pursuant
				to test method ASTM E-1333-96 (2002) or, subject to subparagraph (B), ASTM
				D-6007-02; and
										(ii)quality control tests
				shall be conducted pursuant to ASTM D-6007-02, ASTM D-5582, or such other test
				methods as may be established by the Administrator through rulemaking.
										(B)Test results obtained under subparagraph
				(A)(i) or (ii) by any test method other than ASTM E-1333-96 (2002) must include
				a showing of equivalence by means established by the Administrator through
				rulemaking.
									(C)Except where otherwise
				specified, the Administrator shall establish through rulemaking the number and
				frequency of tests required to demonstrate compliance with the emission
				standards.
									(4)ApplicabilityThe
				formaldehyde emission standard referred to in paragraph (1) shall apply
				regardless of whether an applicable hardwood plywood, medium-density
				fiberboard, or particleboard is—
									(A)in the form of an
				unfinished panel; or
									(B)incorporated into a
				finished good.
									(c)ExemptionsThe
				formaldehyde emission standard referred to in subsection (b)(1) shall not apply
				to—
								(1)hardboard;
								(2)structural plywood, as specified in the
				standard entitled Voluntary Product Standard–Structural Plywood
				and numbered PS 1–07;
								(3)structural panels, as
				specified in the standard entitled Voluntary Product
				Standard–Performance Standard for Wood-Based Structural-Use Panels and
				numbered PS 2–04;
								(4)structural composite
				lumber, as specified in the standard entitled Standard Specification for
				Evaluation of Structural Composite Lumber Products and numbered ASTM D
				5456–06;
								(5)oriented strand
				board;
								(6)glued laminated lumber,
				as specified in the standard entitled Structural Glued Laminated
				Timber and numbered ANSI A190.1–2002;
								(7)prefabricated wood
				I-joists, as specified in the standard entitled Standard Specification
				for Establishing and Monitoring Structural Capacities of Prefabricated Wood
				I-Joists and numbered ASTM D 5055–05;
								(8)finger-jointed
				lumber;
								(9)wood packaging (including
				pallets, crates, spools, and dunnage);
								(10)composite wood products
				used inside a new—
									(A)vehicle (other than a
				recreational vehicle) constructed entirely from new parts that has never
				been—
										(i)the subject of a retail
				sale; or
										(ii)registered with the
				appropriate State agency or authority responsible for motor vehicles or with
				any foreign state, province, or country;
										(B)rail car;
									(C)boat;
									(D)aerospace craft;
				or
									(E)aircraft;
									(11)windows that contain
				composite wood products, if the window product contains less than 5 percent by
				volume of hardwood plywood, particleboard, or medium-density fiberboard,
				combined, in relation to the total volume of the finished window product;
				or
								(12)exterior doors and
				garage doors that contain composite wood products, if—
									(A)the doors are made from
				composite wood products manufactured with no-added formaldehyde-based resins or
				ultra low-emitting formaldehyde resins; or
									(B)the doors contain less
				than 3 percent by volume of hardwood plywood, particleboard, or medium-density
				fiberboard, combined, in relation to the total volume of the finished exterior
				door or garage door.
									(d)Regulations
								(1)In
				generalNot later than
				January 1, 2013, the Administrator shall promulgate regulations to implement
				the standards required under subsection (b) in a manner that ensures compliance
				with the emission standards described in subsection (b)(2).
								(2)InclusionsThe
				regulations promulgated pursuant to paragraph (1) shall include provisions
				relating to—
									(A)labeling;
									(B)chain of custody
				requirements;
									(C)sell-through
				provisions;
									(D)ultra low-emitting
				formaldehyde resins;
									(E)no-added
				formaldehyde-based resins;
									(F)finished goods;
									(G)third-party testing and
				certification;
									(H)auditing and reporting of
				third-party certifiers;
									(I)recordkeeping;
									(J)enforcement;
									(K)laminated products;
				and
									(L)exceptions from the requirements of
				regulations promulgated pursuant to this subsection for products and components
				containing de minimis amounts of composite wood products.
									The
				Administrator shall not provide under subparagraph (L) exceptions to the
				formaldehyde emission standard requirements in subsection (b).(3)Sell-through
				provisions
									(A)In
				generalSell-through provisions established by the Administrator
				under this subsection, with respect to composite wood products and finished
				goods containing regulated composite wood products (including recreational
				vehicles, manufactured homes, and modular homes), shall—
										(i)be based on a designated
				date of manufacture (which shall be no earlier than the date 180 days following
				the promulgation of the regulations pursuant to this subsection) of the
				composite wood product or finished good, rather than date of sale of the
				composite wood product or finished good; and
										(ii)provide that any
				inventory of composite wood products or finished goods containing regulated
				composite wood products, manufactured before the designated date of manufacture
				of the composite wood products or finished goods, shall not be subject to the
				formaldehyde emission standard requirements under subsection (b)(1).
										(B)Implementing
				regulationsThe regulations promulgated under this subsection
				shall—
										(i)prohibit the stockpiling
				of inventory to be sold after the designated date of manufacture; and
										(ii)not require any labeling
				or testing of composite wood products or finished goods containing regulated
				composite wood products manufactured before the designated date of
				manufacture.
										(C)DefinitionFor purposes of this paragraph, the term
				stockpiling means manufacturing or purchasing a composite wood
				product or finished good containing a regulated composite wood product between
				the date of enactment of the Formaldehyde Standards for Composite Wood Products
				Act and the date 180 days following the promulgation of the regulations
				pursuant to this subsection at a rate which is significantly greater (as
				determined by the Administrator) than the rate at which such product or good
				was manufactured or purchased during a base period (as determined by the
				Administrator) ending before the date of enactment of the Formaldehyde
				Standards for Composite Wood Products Act.
									(4)Import
				regulationsNot later than July 1, 2013, the Administrator, in
				coordination with the Commissioner of Customs and Border Protection and other
				appropriate Federal departments and agencies, shall revise regulations
				promulgated pursuant to section 13 as the Administrator determines to be
				necessary to ensure compliance with this section.
								(5)Successor standards and
				test methodsThe Administrator may, after public notice and
				opportunity for comment, substitute an industry standard or test method
				referenced in this section with its successor version.
								(e)Prohibited
				actsAn individual or entity that violates any requirement under
				this section (including any regulation promulgated pursuant to subsection (d))
				shall be considered to have committed a prohibited act under section
				15.
							.
			(b)Conforming
			 amendmentThe table of
			 contents of the Toxic Substances Control Act (15 U.S.C. prec. 2601) is amended
			 by adding at the end the following:
				
					
						Title VI—FORMALDEHYDE STANDARDS FOR COMPOSITE
				WOOD PRODUCTS
						Sec. 601. Formaldehyde
				standards.
					
					.
			3.Reports to
			 CongressNot later than one
			 year after the date of enactment of this Act, and annually thereafter through
			 December 31, 2014, the Administrator of the Environmental Protection Agency
			 shall submit to the Committee on Environment and Public Works of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives a report
			 describing, with respect to the preceding year—
			(1)the status of the
			 measures carried out or planned to be carried out pursuant to title VI of the
			 Toxic Substances Control Act; and
			(2)the extent to which
			 relevant industries have achieved compliance with the requirements under that
			 title.
			4.Modification of
			 regulationNot later than 180
			 days after the date of promulgation of regulations pursuant to section 601(d)
			 of the Toxic Substances Control Act (as amended by section 2), the Secretary of
			 Housing and Urban Development shall update the regulation contained in section
			 3280.308 of title 24, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act), to ensure that the regulation reflects the standards
			 established by section 601 of the Toxic Substances Control Act.
		
	
		June 22, 2010
		 Committee on Financial
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed 
	
